Title: To Thomas Jefferson from John Rennolds, 7 February 1805
From: Rennolds, John
To: Jefferson, Thomas


                  
                     Sir 
                     
                     London Feby. 7th. 1805
                  
                  I shou’d not have taken the liberty at this time of troubling you, were it not from a desire of being serviceable to the United States, if in my power.
                  Mr. Erving having accepted of his appointment to Madrid, will require a Successor, to the American Consulate, & Agency to American Seamen. flattering myself that I am well qualified in all respets, to discharge the duties of either, or both of those Offices with satisfaction, & that Respectability due to such a situation enduces me to solicit your favor, in appointing me, to one or both, as most agreable to your convenience—Had my particular Friend, & Acquaintance Mr. Monroe been here & known of my desire to solicit for those appointments, I flatter myself, his warmest recommendations in my favor, wou’d of accompanied this, but he being yet at Madrid I have written him on the subject this day, and make no doubt, but immediately on his hearing from me, he will favor me with a Letter to you on the subject, which I hope will be in time—but in the mean time permit me to say, that I am an American Citizen & patriot, native of the County of Essex Virginia from whence I came over in 1797, & established myself here, in the Mercantile line, to that Country, altho generally known in Virginia &c. I beg leave to refer you to Judges Roane, Parker & Brooke, also, whose names I use, because being public Characters, are the better known to you, who will (from their long acquaintance with me, as well as my political opinions in favor of the present administration & rendered if possible the more firm by my residence here), give you every satisfactory information respecting my Character &c.—farther I will not trouble you at present, having satisfactory Security also ready, to offer, to any appointment you may be please to confer on me here, either at the present or future.
                  I am Sir with greatest Deference Your most Obedient Servant
                  
                     John Rennolds 
                     
                  
               